DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 21 in the reply filed on 4/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is not understood what an acceptable range of values are for “about 80kHz” and “8GHz.”  More specifically, it is not understood how much the recited values can deviate from 80kHz and 8GHz respectively while still being “about 80kHz” and “8GHz.”  For the purposes of examination, Examiner will omit “about” from the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al (US 20150270717) in view of Youn (US 2014/0146477)
For claim 1, Fujimaki teaches:
a graphite substrate (510 of Figure 5 and [0052]) having a coated region (520 of Figure 5, [0046]-[0050]) located on at least one side of the graphite substrate (as understood by examination of Figure 5), the coated region including a magnetic coating disposed on a surface of the graphite substrate, the magnetic coating having a thickness of more than 40 microns ([0050]); and
an induction coil (250, Figures 1-5) having an inwardly facing surface disposed adjacent the magnetic coating (as understood by examination of the Figures), the induction coil being capable of receiving a signal having a frequency of at least about 80 kHz up to about 8 GHz, wherein the coated region directs magnetic flux to the induction coil (although a range isn’t directly stated, “high frequency” as used in [0039] has an ITU designation between 3 and 30 MHz).
Fujimaki fails to distinctly disclose:
a graphite substrate comprising one or more sheets of at least one of compressed particles of exfoliated graphite, a graphitized polymer and combinations thereof.
It is noted that although Fujimaki fails to teach a graphite substrate comprising exfoliated graphite or graphitized polymer, [0052] teaches that 510 can be implemented by any conductive sheet including graphite.
However, Youn teaches:
a graphite substrate (110, 210, 610, 710 of Figures 1, 2, 6 and 7 respectively) comprising one or more sheets of at least one of compressed particles of exfoliated graphite, a graphitized polymer and combinations thereof ([0031], [0034], [0038], [0047])
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Fujimaki’s layer 510 using Youn’s thermal absorption layer including exfoliated graphite since Fujimaki teaches that materials other than metal that generate less heat due to magnetic flux are suitable to implement 510 ([0051]-[0052]).
For claim 2
a protective coating (230, Figure 5) disposed adjacent the magnetic coating on a side of the magnetic coating opposite the graphite substrate (as understood by [0044] and Figure 5).
For claim 3, Fujimaki as modified by Youn teaches all of the limitations of claim 1 as cited above but fails to teach the limitations of claim 3.
However, Youn teaches in [0038] that “an additional layer of thermal absorption material may be bonded to a second surface of the EMI absorption layer, such that the EMI absorption layer is encapsulated or at least partially surrounded by the thermal absorption material.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Fujimaki’s magnetic coating with more than one layer (e.g., on a second surface of the graphite substrate) since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 4, Fujimaki as modified by Youn teaches all of the limitations of claim 1 as cited above and Youn further teaches:
the graphite substrate is comprised of a sheet of compressed particles of exfoliated graphite, the sheet having a thickness of at least 40 microns ([0034]-[0035]), wherein the sheet has a major surface having a surface area greater than a surface area of the induction coil (as understood by Figure 5 of Fujimaki and by the combination of references as defined above).
For claim 5
However, Youn teaches in [0038] that “an additional layer of thermal absorption material may be bonded to a second surface of the EMI absorption layer, such that the EMI absorption layer is encapsulated or at least partially surrounded by the thermal absorption material.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Fujimaki’s magnetic coating with more than one layer (e.g., on a second surface of the graphite substrate) since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
The combination of Fujimaki and Youn as defined above teaches:
the magnetic coating comprises at least two layers, the first layer comprising a mixture of 25-75% by weight of magnetic shielding composition and 75-25% by weight of an absorbing compound (Tables 1-2, Youn).
For claim 6, Fujimaki as modified by Youn teaches all of the limitations of claim 1 as cited above and Youn further teaches:
wherein the first layer includes 40-60% by weight of the magnetic shielding composition and 60-40% by weight of the absorbing compound (as understood by examination of Tables 1-2).
For claim 7, Fujimaki as modified by Youn teaches all of the limitations of claim 1 as cited above and Youn further teaches:
the coating comprises no more than sixty percent by weight of iron (as understood by examination of Tables 1-2 and [0020]).
For claim 8
the graphite substrate comprising less than five percent by mass of a binder (“about 5 percent” is capable of being less than 5 percent, [0020]).
For claim 9, Fujimaki as modified by Youn teaches all of the limitations of claim 1 as cited above and Youn further teaches:
wherein the binder is one of an elastomer and a resin (resin, [0020] and [0032]).
For claim 21, Fujimaki as modified by Youn teaches all of the limitations of claim 1 as cited above and Youn further teaches:
the graphite substrate is comprised of a sheet of graphitized polymers ([0032]), the sheet having a thickness of at least 20 microns ([0035]) and an in-plane thermal conductivity of at least 300 W/mK (as understood by Tables 1-2 and by the combination of references).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C PUENTES/Primary Examiner, Art Unit 2849